

117 HR 548 IH: Fast Track Advanced Apprenticeships Now Act
U.S. House of Representatives
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 548IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2021Mr. Kim of New Jersey (for himself and Mr. Norcross) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo direct the Secretary of Labor to make a determination on whether to approve an occupation as an apprenticeable occupation in a timely manner, and for other purposes.1.Short titleThis Act may be cited as the Fast Track Advanced Apprenticeships Now Act.2.New apprenticeable occupations(a)In generalThe Secretary of Labor shall review and make a determination on whether to approve an occupation as an apprenticeable occupation not later than 45 days after receiving an application from a person seeking such approval from the Secretary.(b)Estimated timelineIf such determination is not made within 45 days, the Secretary shall provide the applicant with a written explanation for the delay and offer an estimated timeline for a determination that does not exceed 90 days after the date of such written explanation.3.Industry-recognized occupational standards(a)In generalThe Secretary shall convene, on an ongoing basis and taking into consideration recommendations of the National Advisory Committee on Apprenticeships, as authorized under the Act of August 16, 1937 (commonly referred to as the National Apprenticeship Act), the industry sector leaders and experts described in subsection (b) for the purposes of establishing or updating specific frameworks of industry-recognized occupational standards for apprenticeable occupations (including potential apprenticeable occupations) that—(1)meet the requirements of subpart A of part 29, and part 30 of title 29, Code of Federal Regulations (as in effect on September 18, 2020); and(2)describe program scope and length, related instruction, on-the-job training, recognized postsecondary credentials, and competencies, and relevant timelines for review of such frameworks.(b)Industry sector leaders and expertsThe industry sector leaders and experts are employers, industry associations, joint labor-management organizations, labor organizations, education and training providers, credential providers, program participants, and other stakeholders relevant to the sector or occupation for which the frameworks are being established or updated, as determined by the Secretary.(c)Priority industry-Recognized apprenticeable occupationsIn establishing frameworks under subsection (a) for the first time after the date enactment of this Act, the Secretary shall prioritize the establishment of such standards in high-skill, high-wage, or in-demand industry sectors and occupations.4.DefinitionsIn this Act:(1)ApprenticeshipThe term apprenticeship or apprenticeship program means an apprenticeship—(A)registered with the Department of Labor under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.), or a State Apprenticeship Agency recognized by the Department of Labor; and(B)that complies with the requirements of subpart A of part 29, and part 30 of title 29, Code of Federal Regulations (as in effect on September 18, 2020).(2)National apprenticeship systemThe term national apprenticeship system means the apprenticeship programs, youth apprenticeship programs, and pre-apprenticeship programs registered under the Act of August 16, 1937 (commonly referred to as the National Apprenticeship Act).(3)Recognized postsecondary credentialThe term recognized postsecondary credential has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102), except that such term does not include a certificate of completion of an apprenticeship.(4)SecretaryThe term Secretary means the Secretary of Labor. 5.FundingAny funds appropriated under this Act shall only be used for, or provided to, programs under the national apprenticeship system, including any funds awarded for the purposes of grants, contracts, or cooperative agreements, or the development, implementation, or administration, of programs under the national apprenticeship system.